[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Exhibit 10.35

contract-no. HOKU-SW 06A

Seller

Swiss Wafers AG

Fichten Str. 2, 8570-Weinfelden, Switzerland

T+4171 626 2211 F+4171 626 2212

Buyer

Hoku Scientific, Inc.

1075 Opakapaka St., Kapolei, HI 96707-1887 USA

T+808.682.7800 F+808.682.7807

The Seller will supply the Buyer with solar silicon cells, manufactured by
E-Ton-Solar Ltd. in Tainan, Taiwan and Sunways AG, Konstanz, Germany in
accordance with terms & conditions as shown below.

Goods

[*] mono solar cells 125 D165 manufactured by E-Ton-Solar Ltd. in Tainan Taiwan
as shown in the annex-A and annex-B.

Price & Payment Terms

Price USD [*] EXW E-Ton-Solar in Tainan,Taiwan.

Payment 100% T/T in advance within 5 working days after the Buyer completes
inspection of the Goods to its satisfaction in Tainan,Taiwan. If Buyer does not
make this payment by October 24. 2006, then this agreement is void at the option
of the Seller.

Quality & Delivery Terms

The above cells must meet all requirements of the spec sheet as shown in the
annex-B. Any defect cells must be immediately replaced. The Seller bears all the
additional costs arising out of this replacement. The detailed power
distribution and the packing list to be submitted to Buyer shortly before the
dispatch of cells.

Shipment: Seller will release Goods to Byers freight forward agent within 2(two)
working days after receipt of payment.

Packing : standard export packing suitable for long distance transportation.

Shipping documents : commercial invoice, power distribution sheet and a packing
list.

This contract is drawn in English and signed in two copies.

Any amendments of this contract must be approved and signed by both parties.

Annex A and Annex B is the subject of this agreement.

Legal Jurisdiction

Weinfelden, Switzerland is the legal jurisdiction.

 

Seller     Buyer date: 13.10.06, Weinfelden     date: October 14, 2006 /s/ Peter
Moses     /s/ Dustin Shindo Peter Moses     Hoku Scientific, Inc. Chief
Financial Officer     1075 Opakapaka St. Kapolei Swiss Wafers AG     HI
96707-1887 USA     Tel. 808.6827800

Enclosures:

- Annex A

- Annex B

   



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

LOGO [g86426img001.jpg]

Annex-A

Contract-no. HOKU 06A

Proforma invoice HOKU 06A

OCT, 6, 2006

Buyer

c/o Mr Scott Paul

VP Business Development & General Counsel

Hoku Scientific, Inc.

1075 Opakapaka St., Kapolei, HI 96707-1887 USA

Tel: 808.682.7800 Fax: 808.682.7807

 

mono silicon cells
description

  

q’ty,
pcs

  

av.power, W/pc

  

av.output in total, W

  

price,
USD/W

  

amount,
USD

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

125x125 (165) ETS

   [*]    2.48    [*]    [*]    [*]

In total

   [*]    2.48    [*]    [*]    2’784’584

Terms&Conditions

Payment 100% T/T in advance

Shipment within 5 working days after receipt of payment

Delivery terms

EXW E-Ton-Solar, Tainan 709, Taiwan

EXW Sunways, Konstanz, Germany

Remittance details

Banca Popolare Di Sondrio (SUISSE),

via Magio, 1 6900-Lugano, Switzerland

SWIFT code: [*]

Account [*]

IBAN: [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Annex B

 

LOGO [g86426img002.jpg]

  

Contract-no. HOKU 06A

 

E-TON SOLAR / TECHNICAL SPECIFICATION

  

 

1. Applications

This specification is applied to E-TON 5” Mono-crystalline Solar Cell.

 

2. Testing Condition

 

Irradiance    1000W/m2 calibrated by E-Ton’s standard cell Light Source    Xenon
short arc lamp with AM 1.5 Filter Testing Temperature    25±3°C

 

3. Product Features

 

Substrate                        P-type single-crystalline silicon wafer
Structure    n+/ p / p+ Appearance   

Front-side Dark Silicon Nitride antireflection layer

Back-side Aluminum layer with BSF

Dimensions   

Size 125mmx125mm ±1.0 mm (pseudo-square)

Diagonal 165mm ±1.0 mm (round chamfers)

Area 155 cm2

Thickness 350± 30µm/310± 30µm/270±30µm

Weight    Less than 15g Coefficient   

The coefficient of current (Alpha) is 0.07±0.015%/°C

The coefficient of voltage (Beta) is -0.313±0.015%/°C

The coefficient of power (Gamma) is -0.41±0.05%/°C



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

LOGO [g86426img003.jpg]

 

4. Packing

The goods are packed into the container with suitable quality, which protects
them from damage during the transportation.

 

  4.1 Every 50 cells are sealed by Shrinkable Film

 

  4.2 Every 6 Shrinkable Film packages are put in one Polystyrene Box

 

  4.3 Every 4 Polystyrene Boxes are packed in one Carton Box



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5. Notes

 

  5.1 Handling

Avoid handlings happened as follows because they may cause electrical or
soldering performance degradation.

 

  a. Handling with hands without plastic gloves

 

  b. Avoiding careless and violent handling since this causes damage or cracks

 

  c. Contacting with corrosive chemicals or gases

 

  d. Scrubbing the surface

 

  5.2 Storage

Keeping away from corrosive chemicals or gases and keeping in the storage room
with temperature at around 20°C

Do not expose cells to the air. It is recommended to use the cells ASAP after
unpacking,

 

  5.3 Humidity resistance

This product is not humidity-resistant so it needs to be covered with glass,
waterproof films and resin to maintain the long- term reliability.

 

6. Others

Any doubt in this document or any testing dispute shall be determined by both
parties in good faith upon mutual consultation. If there is no consultation,
E-Ton will settle this argument. This document belongs to E-Ton so no other
party can share this specification with third party without the written
agreement of E-Ton.

 

Seller     Buyer /s/ Valery Gavrilov     /s/ Scott Paul Valery Gavrilov    
Scott Paul Director Sales & Purchase     VP Business Develop. & General Counsel